DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “to buffer stresses to be generated between the fixed window glass and a resin frame”. This renders the claim indefinite, as it is unclear if the generation of stresses is intended to be claimed, and since “a resin frame” is previously recited in the claim, and it is unclear how many “resin frames” are intended to be claimed. Appropriate correction is required. 
Claim 3 recites “a thin-walled portion”. This renders the claim indefinite, as “a thin-walled portion” is a relative term due to the word “thin”, and it is unclear what exactly would be considered to be “a thin-walled portion” (i.e. “thin” with respect to what?). Appropriate correction is required. 
Claim 4 recites “as seen in section”. This renders the claim undefine, as the phrase “as seen in section” is vague and unclear (i.e. what “section” is being referred to in the claim?). Appropriate correction is required. 
Claim 10 recites “the softer portion has a hardness of 50 to 98 in Type A prescribed in JIS K6253 20(corresponding to IS07619, IS0868 and ASTM D2240).  This renders the claim indefinite, as the phrases “prescribed in JIS K6253” and  20”(corresponding to IS07619, IS0868 and ASTM D2240)” are vague and unclear. Appropriate correction is required. 
Claim 13 recites “a U-character shape in section”. This renders the claim indefinite, as the phrase “in section” is vague and unclear, since, as best understood, a “section” could be taken from a wide variety of angles, and therefore “a U-character shape in section” is indefinite. Appropriate correction is required. 
Claims 14 and 15 recites “in the order of steps”. This limitation is awkwardly worded and unclear, since “the order of steps lacks” proper antecedent basis. (i.e. what is “the order of steps”?). Appropriate correction is required. 
Claim 15 recites “wherein the forming the softer portion comprises setting a secondary mold”. This renders the claim indefinite, since claim 15 depends from claim 13, and it is unclear how “a secondary mold” is required without also requiring the “primary mold” of claim 14 (i.e. how is a “secondary mold” the only mold required in the claim?). Appropriate correction is required.
Claims 2, 5-9, and 11-12 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2005/092655.
Regarding claim 1, WO2005/092655 discloses a fixed window glass assembly with a resin frame, wherein the resin frame is attached to a peripheral edge portion of a fixed window glass (Figures 1-3, element 12) to be mounted 5to a vehicle and has a guide portion (Figure 3, element 22) for guiding an elevating window glass (Figure 1, element 11), comprising: the resin frame being formed of an integrally molded product including a harder portion (Figure 3, element 19) and a softer portion (Figure 3, element 26) covering the harder portion, the harder portion being formed in a U-character shape in section to wrap the peripheral edge portion 10of the fixed window glass in a thickness direction thereof; and the harder portion including a buffer portion (Figure 3, considered portion of element 19 directly abutting element 12) at a part of the peripheral edge portion of the fixed window glass [to buffer stresses to be generated between the fixed window glass and a resin frame]*. Examiner notes that the term “buffer” is considered to be extremely broad, and “stresses” between the window glass and resin frame must necessarily be “buffered” for proper functionality of the window system as designed, or the window system would fail in use.
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a fixed window glass assembly, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the fixed window glass assembly disclosed by WO2005/092655 is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 2, WO2005/092655 discloses wherein the buffer portion is disposed on an interior side of the fixed window glass (See Figure 3).  
Regarding claim 3, WO2005/092655 discloses wherein the buffer portion comprises a thin-walled portion or a through groove. Examiner notes that the portion of element 19 engaged with the edge of element 12 is considered to be a “thin-walled portion”. 
Regarding claim 5, WO2005/092655 discloses wherein the guide portion comprises a channel (See Figure 3), the channel being disposed on a side of the harder portion opposite to the fixed window glass, extending along a lifting or lowering direction of the elevating window glass and being formed in a U- 30character shape in section.  
Regarding claim 7, WO2005/092655 discloses wherein the harder portion and the softer portion comprise a main material common thereto (See translation of WO2005/092655, page 4, lines 34-39, “the harder material and/or the softer material may be formed of EPDM. Further alternatively, the harder material and/or softer material may be PVC (polyvinyl chloride).
Regarding claim 8, WO2005/092655 discloses wherein the main material comprises polypropylene or polyvinyl chloride (See translation of WO2005/092655, page 4, lines 34-39, “the harder material and/or softer material may be PVC (polyvinyl chloride).
Regarding claim 12, WO2005/092655 discloses wherein the fixed window glass comprises a single glass plate or laminated glass (See Figures 2 and 3).  
Regarding claim 13, WO2005/092655 discloses a process for manufacturing a fixed window glass assembly with a resin 30frame, the resin frame being integrally molded to a peripheral edge portion of a fixed 17Attorney Docket No. 086524-0159 window glass (Figures 1-3, element 12) and including a guide portion (Figure 3, element 22) for guiding an elevating window glass (Figure 1, element 11), comprising: forming a harder portion (Figure 3, element 19) in a U-character shape in section to wrap the peripheral edge portion of the fixed window glass in a thickness direction thereof and 5including a buffer portion (Figure 3, considered portion of element 19 directly abutting element 12) at a part of the peripheral edge portion of the fixed window glass to buffer stresses to be generated between the fixed window glass and the resin frame; and forming a softer portion (Figure 3, element 26) in a U-character shape in section so as to cover the harder portion.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Schapitz (US 2012/0167473)
Regarding claim 1, Schapitz discloses a fixed window glass assembly with a resin frame (See Figures 1-5), wherein the resin frame is attached to a peripheral edge portion of a fixed window glass to be mounted 5to a vehicle and has a guide portion (Figure 2, element 35) for guiding an elevating window glass, comprising: the resin frame being formed of an integrally molded product including a harder portion (Figures 2-5, element 52) and a softer portion (Figures 2-5, element 54) covering the harder portion, the harder portion being formed in a U-character shape in section to wrap the peripheral edge portion 10of the fixed window glass in a thickness direction thereof; and the harder portion including a buffer portion (Figure 2, considered portion of element 52 directly engaged with element 12) at a part of the peripheral edge portion of the fixed window glass [to buffer stresses to be generated between the fixed window glass and a resin frame]*.  Examiner notes that the term “buffer” is considered to be extremely broad, and “stresses” between the window glass and resin frame must necessarily be “buffered” for proper functionality of the window system as designed, or the window system would fail in use.
Regarding claim 2, Schapitz discloses wherein the buffer portion is disposed on an interior side of the fixed window glass (See at least Figure 2).  
Regarding claim 3, Schapitz discloses wherein the buffer portion comprises a thin-walled portion or a through groove.  Examiner notes that the “buffer portion” of Schapitz includes a “thinner” wall than other portions of the assembly.
Regarding claim 4, Schapitz discloses wherein the thin-walled portion or the through groove is formed in a trapezoidal, rectangular or triangular shape as seen in section (See Figure 2, Examiner notes that the “thin-walled section of Schapitz is considered to be rectangular).  
Regarding claim 5, Schapitz discloses wherein the guide portion comprises a channel (See Figure 2), the channel being disposed on a side of the harder portion opposite to the fixed window glass, extending along a lifting or lowering direction of the elevating window glass and being formed in a U- 30character shape in section (Figure 2).
Regarding claim 11, Schapitz discloses further comprising a primer layer between the harder portion and the peripheral edge portion of the fixed window glass (See at least paragraph [0010] and Claim 6).
Regarding claim 12, Schapitz discloses wherein the fixed window glass comprises a single glass plate (Figure 2, element 12) or laminated glass.  
Regarding claim 13, Schapitz discloses a process for manufacturing a fixed window glass assembly with a resin 30frame, the resin frame being integrally molded (See at least paragraphs [0031-0032]) to a peripheral edge portion of a fixed 17Attorney Docket No. 086524-0159 window glass and including a guide portion (Figure 2, element 35) for guiding an elevating window glass, comprising: forming a harder portion (Figure 2, element 52) in a U-character shape in section to wrap the peripheral edge portion of the fixed window glass in a thickness direction thereof and 5including a buffer portion (Figure 2, considered portion of element 52 directly engaged with element 12) at a part of the peripheral edge portion of the fixed window glass to buffer stresses to be generated between the fixed window glass and the resin frame; and forming a softer portion (Figure 2, element 54) in a U-character shape in section so as to cover the harder portion.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/092655.
Regarding claim 4, as best understood, although the “thin-walled portion” of WO2005/092655 is not explicitly shown as a trapezoidal, rectangular or triangular shape as seen in section, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claim 10, as best understood, WO2005/092655 does not explicitly disclose wherein the harder portion has a hardness of 70 to 130 in Rockwell hardness, and the softer portion has a hardness of 50 to 98 in Type A prescribed in JIS K6253 20(corresponding to IS07619, IS0868 and ASTM D2240). Examiner notes however that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the harder portion and the softer portion of WO2005/092655 such that the harder portion has a hardness of 70 to 130 in Rockwell hardness, and the softer portion has a hardness of 50 to 98 in Type A prescribed in JIS K6253 20(corresponding to IS07619, IS0868 and ASTM D2240), as this would have been obvious and logical material characteristics for the frame assembly of WO2005/092655, and would have enabled the frame to function as intended and been a predictable solution with a reasonable expectation of results, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO2005/092655in view of Senge (US 8,505,262).
Regarding claim 6, although WO2005/092655 does not explicitly disclose wherein the softer portion comprises a thermoplastic elastomer, and the harder portion comprises a thermoplastic elastomer containing fibers. Senge, however, teaches that it is known in the art to configure structural window frame element (Figure 3, element 14) for a vehicle that includes a thermoplastic material, as well as a fiber-reinforced material (See at least column 4, lines 35-40 and column 6, lines 51-55) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the frame of  WO2005/092655 such that the softer portion comprises a thermoplastic elastomer, and the harder portion comprises a thermoplastic elastomer containing fibers, as this would provide a vehicle window frame constructed from a very well-known material with improved stiffness, rigidity, hardness and durability for the harder portion of the frame, as taught by Serge, (column 6, lines 55-56, “The addition of filler increases the stiffness, rigidity, hardness and durability of the insert”), which would be desirable to potential consumers.
Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO2005/092655 in view of Cook (US 6,024,906).
Regarding claim 9, WO2005/092655 does not explicitly disclose wherein the resin frame comprises a two-color molded product formed of the 15softer portion and the harder portion.  Cook, however, teaches that it is known in the art to configure a thermoplastic sealing structure for a vehicle such that two portions are manufactured in a different specific color (See column 5, lines 36-42, “the main body of the strip 1 is formed of a thermosetting black rubber material, the portions 8 are formed of a different thermoplastics material which can be of any desired colour (e.g. to colour match a vehicle's paintwork)”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vehicle window assembly of WO2005/092655 such that the resin frame comprises a two-color molded product formed of the 15softer portion and the harder portion, since it could be aesthetically desirable for various consumers to configure the softer portion and the harder portion such that they are different specific colors. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vehicle window assembly of WO2005/092655 such that the resin frame comprises a two-color molded product formed of the 15softer portion and the harder portion, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and changing the color of a molded plastic material would be a predictable solutions with a reasonable expectation of results.

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/092655 in view of Majer (US 2012/0256447).
Regarding claim 11, as best understood, although WO2005/092655 does not explicitly disclose a primer layer between the harder portion and the peripheral edge portion of the fixed window glass.  Majer, however, teaches that it is known in the art to configure a window glass assembly (See Figures 1-3), wherein a window frame (Figures 1-3, element 11), including a harder portion (Figures 2-3, element 52) and a softer portion (Figures 2-3, element 54), is attached to a edge portion of a window glass to be mounted 5to a vehicle, and that it is known in the art to configure a primer (Figures 2-3, element 17, See at least paragraph [0003]) to be applied before injection molding (See paragraph [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the window assembly of WO2005/092655 such that it included a primer layer between the harder portion and the peripheral edge portion of the fixed window glass, since primers are well known in the art to improve bonding and sealing between structural elements before molding, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)),and applying a primer before injection molding is considered to be an identified, predictable solution with a reasonable expectation of results. 

Regarding claims 14 and 15, WO2005/092655 does not explicitly recite the process steps of wherein the forming the harder portion comprises applying a primer, setting a primary mold for the harder portion to the fixed window glass, injecting a molten resin for the harder portion into the primary mold, and 15releasing the primary mold from the fixed window glass and  wherein the forming the softer portion comprises setting a secondary mold for the softer portion to the fixed window glass, injecting a 20molten resin for the softer portion into the secondary mold, and releasing the secondary mold from the fixed window glass. Majer, however, teaches that it is known in the art to configure a window glass assembly, wherein a window frame, including a harder portion and a softer portion is attached to an edge portion of a window glass to be mounted 5to a vehicle and wherein a primer is applied before 2- component injection molding (See at least paragraph [0003], “window units with 2-component overmoulding have been known for a long time. To manufacture a frame which runs around the window, a primer or adhesive is applied in the edge region of the window on an inner side, a face side and an outer side before a primary part in the form of a hard component is moulded onto the edge region of the peripheral side of the window. A secondary part in the form of a soft component is then moulded onto this hard component”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the assembly of WO2005/092655 using the process steps of “applying a primer”, “setting a primary mold for the harder portion to the fixed window glass, injecting a molten resin for the harder portion into the primary mold, and 15releasing the primary mold from the fixed window glass”, and “setting a secondary mold for the softer portion to the fixed window glass, injecting a 20molten resin for the softer portion into the secondary mold, and releasing the secondary mold from the fixed window glass”, since primers are well known in the art to improve bonding and sealing between structural elements before molding, and “setting” and “releasing” molds for injection molding is well known in the art as a method for injection molding of a resin, and since this method would function as intended for production of the window assembly of WO2005/092655. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the window assembly using the process steps of claims 14 and 15, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and the process steps of claims 14 and 15 are very well known in the art and are considered one of a finite number of identified, predictable solutions, and would produce a reasonable expectation of results. 


Claims 6-8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schapitz (US 2012/0167473).
Regarding claims 6-8, although Schapitz explicitly recites “The frame 11 preferably consists of a two-component injection-moulded surround with two profile parts 52, 54, specifically the primary part 52 consisting of a hard component and the secondary part 54 consisting of a soft component”, Schapitz does not disclose the specific material composition of elements 52 and 54. However, Examiner takes Official Notice that manufacturing an injection-molded window frame of a vehicle such that “the softer portion comprises a thermoplastic elastomer, and the harder portion comprises a thermoplastic elastomer containing fibers”, or  “wherein the harder portion and the softer portion comprise a main material common thereto, and  the main material comprises polypropylene or polyvinyl chloride” would be obvious and logical choices for elements 52 and 54 of Schapitz because “thermoplastic elastomer” and “thermoplastic elastomer containing fibers”, as well as “polypropylene or polyvinyl chloride” are old and well-known in the art for the purpose of resin vehicle frames and sealing structures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure elements 52 and 54 of Schapitz such that they are made from “thermoplastic elastomer” and “thermoplastic elastomer containing fibers”, or “polypropylene or polyvinyl chloride” because these materials are well-known in the art for use in construction of resin vehicle frames and sealing structures due to their desirable functionality and material properties. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention configure elements 52 and 54 of Schapitz such that they are made from “thermoplastic elastomer” and “thermoplastic elastomer containing fibers”, or “polypropylene or polyvinyl chloride”, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and one of ordinary skill in the art would recognize “thermoplastic elastomer” and “thermoplastic elastomer containing fibers”, or “polypropylene or polyvinyl chloride” as a predictable solutions with a reasonable expectation of results as materials for resin vehicle frames and sealing structures.

Regarding claim 10, as best understood, Schapitz does not explicitly disclose wherein the harder portion has a hardness of 70 to 130 in Rockwell hardness, and the softer portion has a hardness of 50 to 98 in Type A prescribed in JIS K6253 20(corresponding to IS07619, IS0868 and ASTM D2240). Examiner notes however that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the harder portion and the softer portion of Schapitz such that the harder portion has a hardness of 70 to 130 in Rockwell hardness, and the softer portion has a hardness of 50 to 98 in Type A prescribed in JIS K6253 20(corresponding to IS07619, IS0868 and ASTM D2240) would have been obvious and logical material characteristics for the frame assembly of Schapitz, and would have enabled the frame to function as intended and been a predictable solution with a reasonable expectation of results, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claims 14 and 15, Schapitz discloses wherein the forming the harder portion comprises applying a primer (See at least paragraph [0010] and Claim 6). Additionally, Schapitz explicitly discloses injection molding the harder portion first and then injection molding the softer portion onto the harder portion (See at least paragraphs [0031-0037]). Although Schapitz does not explicitly recite use of a primary mold for application of the harder portion and a secondary mold for application of the softer portion, Examiner takes Official Notice that using molds for injection molding is old and well-known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the window assembly of Schapitz using the process steps of “setting a primary mold for the harder portion to the fixed window glass, injecting a molten resin for the harder portion into the primary mold, and 15releasing the primary mold from the fixed window glass” and “setting a secondary mold for the softer portion to the fixed window glass, injecting a 20molten resin for the softer portion into the secondary mold, and releasing the secondary mold from the fixed window glass”, since “setting” and “releasing” molds for injection molding is considered to be old and well known in the art as a method for injection molding of a resin, and since injection molding is explicitly disclosed as the production method of hard and soft portions of Schapitz, and this method would function as intended. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the window assembly using the above process steps, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and the process steps of claims 14 and 15 are one of a finite number of identified, predictable solutions, and would produce a reasonable expectation of results. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schapitz (US 2012/0167473) in view of Cook (US 6,024,906).
Regarding claim 9, Schapitz does not explicitly disclose wherein the resin frame comprises a two-color molded product formed of the 15softer portion and the harder portion.  Cook, however, teaches that it is known in the art to configure a thermoplastic sealing structure for a vehicle such that two portions are manufactured in a different specific color (See column 5, lines 36-42, “the main body of the strip 1 is formed of a thermosetting black rubber material, the portions 8 are formed of a different thermoplastics material which can be of any desired colour (e.g. to colour match a vehicle's paintwork)”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vehicle window assembly of Schapitz such that the resin frame comprises a two-color molded product formed of the 15softer portion and the harder portion, since it could be aesthetically desirable for various consumers to configure the softer portion and the harder portion such that they are different specific colors. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vehicle window assembly of Schapitz such that the resin frame comprises a two-color molded product formed of the 15softer portion and the harder portion, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and changing the color of a molded plastic material would be a predictable solutions with a reasonable expectation of results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634